

FIFTH AMENDMENT TO AGREEMENT
 
THIS FIFTH AMENDMENT TO AGREEMENT (this “Amendment”) is made as of September 30,
2010, by and among:
 
(a)           GALLARUS MEDIA HOLDINGS, INC., a Delaware corporation
(“Holdings”);
 
(b)           NETWORK COMMUNICATIONS, INC., a Georgia corporation, in its
capacities as “Borrower” under the Senior Revolving Loan Agreement (as defined
below) (in such capacity, “Revolving Borrower”) and “Borrower” under the Senior
Term Loan Agreement (as defined below) (in such capacity, “Term Borrower”; each
of Revolving Borrower and Term Borrower, “Borrower”; each of Holdings and
Borrower, a “Credit Party” and, collectively, the “Credit Parties”);
 
(c)           TORONTO DOMINION (TEXAS) LLC, in its capacities as “Administrative
Agent” and “Collateral Agent” under the Senior Revolving Loan Agreement and
“Revolving Loan Administrative Agent” under the Senior Guarantee, Collateral,
and Intercreditor Agreement (in such capacities, “Revolving Agent”);
 
(d)           TORONTO DOMINION (TEXAS) LLC, in its capacities as “Administrative
Agent” and “Collateral Agent” under the Senior Term Loan Agreement and Term Loan
Administrative Agent under the Senior Guarantee, Collateral, and Intercreditor
Agreement (in such capacities, “Term Agent”);
 
(e)           TORONTO DOMINION (TEXAS) LLC, in its capacity as “Collateral
Agent,” under the Senior Guarantee, Collateral, and Intercreditor Agreement (as
defined below) (in such capacity, “Collateral Agent”);
 
(f)           TORONTO DOMINION (TEXAS LLC, in its capacity as “Swingline Lender”
under the Senior Revolving Loan Agreement (“Swingline Lender”);
 
(g)           THE TORONTO DOMINION BANK, NEW YORK BRANCH, in its capacity as
“Issuing Bank” under the Senior Revolving Loan Agreement (“Issuing Bank”);
 
(h)           the Persons party hereto as “Senior Revolving Lenders” (each, a
“Senior Revolving Lender” and, collectively, the “Senior Revolving Lenders”);
and
 
(i)           the Persons party hereto as “Senior Term Lenders” (each, a “Senior
Term Lender” and, collectively, the “Senior Term Lenders”; each of the Senior
Revolving Lenders and the Senior Term Lenders, a “Senior Lender” and,
collectively, the “Senior Lenders”).
 
RECITALS:
 
WHEREAS, Holdings, Revolving Borrower, Revolving Agent, the Senior Revolving
Lenders, Swingline Lender, and Issuing Bank are party to that certain Revolving
Loan Agreement dated as of July 20, 2007, as amended by that certain First
Amendment to Revolving Loan Credit Agreement dated as of June 10, 2008, that
certain Second Amendment to Revolving Loan Credit Agreement dated as of December
4, 2008, and that certain Third Amendment to Revolving Loan Credit Agreement
dated as of May 4, 2009 (as the same may have been amended, restated,
supplemented, or otherwise modified from time to time, the “Senior Revolving
Loan Agreement”);
 

 
 

--------------------------------------------------------------------------------

 


 
 
WHEREAS, Holdings, Term Borrower, Term Agent, and the Senior Term Lenders are
party to that certain Term Loan Agreement dated as of July 20, 2007, (as the
same may have been amended, restated, supplemented, or otherwise modified from
time to time, the “Senior Term Loan Agreement”; each of the Senior Revolving
Loan Agreement and the Senior Term Loan Agreement, a “Senior Loan Agreement”
and, collectively, the “Senior Loan Agreements”);
 
WHEREAS, Holdings, Borrower, Revolving Agent, Term Agent, and Collateral Agent
are party to that certain Guarantee, Collateral and Intercreditor Agreement
dated as of July 20, 2007 (as the same may have been amended, restated,
supplemented, or otherwise modified from time to time, the “Senior Guarantee,
Collateral, and Intercreditor Agreement”; each of the Senior Revolving Loan
Agreement, the Senior Guarantee, Collateral, and Intercreditor Agreement, and
the “Loan Documents” (as such term is defined and used in the Senior Revolving
Loan Agreement), a “Senior Revolving Loan Document” and, collectively, the
“Senior Revolving Loan Documents”; each of the Senior Term Loan Agreement, the
Senior Guarantee, Collateral, and Intercreditor Agreement, and the “Loan
Documents” (as such term is defined and used in the Senior Term Loan Agreement),
a “Senior Term Loan Document” and, collectively, the “Senior Term Loan
Documents”; each of the Senior Revolving Loan Documents and the Senior Term Loan
Documents, a “Senior Loan Document” and, collectively, the “Senior Loan
Documents”);
 
WHEREAS, Borrower issued its 10-3/4% Senior Notes due 2013 in an initial
aggregate principal amount of $175,000,000 (the “Senior Notes”), pursuant to
that certain Indenture dated as of November 30, 2005, by and between Borrower
and Wells Fargo Bank N.A., in its capacity as “Trustee” (“Trustee”); such
indenture, as the same may have been amended, restated, supplemented, or
otherwise modified from time to time, the “Senior Notes Indenture”);
 
WHEREAS, Borrower has notified Agent and the Senior Lenders that it is currently
in discussions with certain holders of the Senior Notes regarding a potential
restructuring of the Senior Notes and a deleveraging of the Borrower’s balance
sheet (the “Senior Notes Restructuring”);
 
WHEREAS, Borrower has notified Agent and the Senior Lenders that Borrower (a)
believes it is not in Borrower’s best interests to make the payment of interest
on the Senior Notes due on June 1, 2010, as required by the terms of the Senior
Notes Indenture and (b) did not make such payment (the failure to make such
payment, the “Senior Notes Interest Payment Default”);
 
WHEREAS, (i) the Senior Notes Interest Payment Default constitutes an Event of
Default under clause (f) of Article VII of the Senior Revolving Loan Agreement
and (ii) Revolving Agent, with the consent of the “Required Lenders” (as defined
in the Senior Revolving Loan Agreement), by notice to the Borrower, declared the
“Loans” (as defined in the Senior Revolving Loan Agreement) and all other
amounts and liabilities to be due and payable and such have not been paid,
causing the occurrence of an Event of Default under clause (b) of Article VII of
the Senior Revolving Loan Agreement (the failure to make such payment, the
“Senior Revolving Loan Maturity Payment Default”, and together with the Senior
Notes Interest Payment Default, the “Specified Senior Revolving Loan Events of
Default”);
 

 
 

--------------------------------------------------------------------------------

 

WHEREAS, (i) the Senior Notes Interest Payment Default constituted an Event of
Default under the clause (f) of Article VII of the Senior Term Loan Agreement
and (ii) Term Agent, with the consent of the “Required Lenders” (as defined in
the Senior Term Loan Agreement), by notice to the Borrower, declared the “Loans”
(as defined in the Senior Term Loan Agreement) and all other amounts and
liabilities to be due and payable and such have not been paid, causing the
occurrence of an Event of Default under clause (b) of Article VII of the Senior
Term Loan Agreement (the failure to make such payment, the “Senior Term Loan
Maturity Payment Default”, and together with the Senior Notes Interest Payment
Default, the “Specified Senior Term Loan Events of Default”);
 
WHEREAS, the existence or occurrence of (i) the Specified Senior Revolving Loan
Events of Default, (ii) the Specified Senior Term Loan Events of Default, (iii)
other Defaults and/or Events of Default and potential Defaults and/or Events of
Default as specified on Schedule A to the Agreement as of its date of execution,
(iv) other Defaults and/or Events of Default and potential Defaults and/or
Events of Default as specified on Schedule A attached to the First Amendment (as
defined below), (v) other Defaults and Events of Default as specified on
Schedule A attached to the Second Amendment (as defined below), and (vi) other
Defaults and Events of Default as specified on Schedule A attached to the Third
Amendment (as defined below), may, in turn, cause other “Events of Default”
under the Senior Loan Documents to occur on account of cross-defaults to other
agreements evidencing indebtedness of a Credit Party (each of such other “Events
of Default” under the Senior Loan Documents, a “Specified Senior Event of
Default” and, collectively, the “Specified Senior Events of Default”);
 
WHEREAS, to facilitate the Senior Notes Restructuring and any related
restructuring of any Credit Party’s balance sheet, each Credit Party, Revolving
Agent, Term Agent, Collateral Agent, the Senior Lenders, Swingline Lender, and
Issuing Bank entered into the Agreement  dated as of June 1, 2010, as amended by
amendment dated June 18, 2010 (the “First Amendment”), by second amendment dated
as of July 9, 2010 (the “Second Amendment”), by third amendment dated as of July
30, 2010 (the “Third Amendment”) and by fourth amendment dated as of August 31,
2010 (the “Fourth Amendment”) (as the same may be further amended, supplemented
or otherwise modified from time to time, the “Agreement”) pursuant to which
Revolving Agent, Term Agent, Collateral Agent, Senior Revolving Lenders, Senior
Term Lenders, Swingline Lender, and Issuing Bank agreed to forbear certain
rights they may have with respect to Controlled Accounts (as defined below) in
respect of the Specified Senior Events of Default on the terms and conditions
set forth in the Agreement;
 
WHEREAS, each Credit Party has requested that Revolving Agent, Term Agent,
Collateral Agent, Senior Revolving Lenders, Senior Term Lenders, Swingline
Lender, and Issuing Bank amend the Agreement to extend the drop-dead date in the
definition of “Termination Event” in the Agreement to October 29, 2010;
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, each Credit Party, Revolving Agent, Term
Agent, and Collateral Agent, the Senior Revolving Lenders party hereto, the
Senior Term Lenders party hereto, Swingline Lender, and Issuing Bank hereby
covenant and agree as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
1. Definitions; Incorporation of Recitals.
 
(a) Unless otherwise specifically defined herein, each term used herein which is
defined in a Senior Loan Agreement shall have the meaning assigned to such term
therein.  Each reference to “hereof,” “hereunder,” “herein,” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in any Senior Loan Document shall from and
after the date hereof refer to such Senior Loan Document as supplemented and
modified hereby, to the extent applicable.
 
(b) Each of the Recitals to this Amendment is incorporated herein by this
reference.
 
2. Specified Senior Events of Default; Certain Acknowledgments by Credit
Parties.  Each Credit Party hereby acknowledges and agrees with respect to each
of the Specified Senior Events of Default that (a) such Specified Senior Event
of Default will constitute a continuing “Event of Default” under each of the
Senior Loan Agreements and that each Credit Party hereby is deemed to have
received adequate and sufficient notice thereof; (b) as a result of and during
the continuance of the Specified Senior Events of Default, none of Revolving
Agent, any Senior Revolving Lender, Swingline Lender, nor Issuing Bank has any
obligation to make or issue any advances, loans, financial accommodations, or
extensions of credit to any Credit Party under any Senior Revolving Loan
Document; (c) as a result of the Specified Senior Events of Default, none of
Revolving Agent, Term Agent, Collateral Agent, any Senior Revolving Lender, any
Senior Term Lender, Swingline Lender, or Issuing Bank will have any obligation
to forbear the exercise of any of its rights or remedies under any Senior Loan
Documents to which it is a party or applicable law; and (d) as a result of the
Specified Senior Events of Default, each of Revolving Agent, Term Agent, and
Collateral Agent, the Senior Revolving Lenders, any Senior Term Lender,
Swingline Lender, and Issuing Bank will have the right to exercise each and
every right and remedy afforded it under and in accordance with the terms of the
Senior Loan Documents to which it is a party and applicable law.
 
3. Amendment to the Agreement.   As of the Effective Date (as defined below),
the definition of “Termination Event” in Section 3(c) of the Agreement is hereby
amended by deleting the date “September 30, 2010” in clause (i) thereof and
replacing it with the date “October 29, 2010”.
 
4. Representations and Warranties.  To induce each of Revolving Agent, Term
Agent, Collateral Agent, the Senior Revolving Lenders, the Senior Term Lenders,
Swingline Lender, and Issuing Bank to enter into this Agreement, each Credit
Party hereby represents and warrants to each of them on the Effective Date as
follows (with each of the following representations and warranties surviving the
effectiveness of the Agreement and the expiration or termination of the
Specified Period and the Agreement):
 
(a) Such Credit Party has all requisite corporate power and authority to execute
and deliver this Amendment and to perform its obligations hereunder;
 
(b) Such Credit Party’s execution and delivery of this Amendment and the
performance of its obligations hereunder have been duly authorized by all
requisite corporate and, if required, stockholder action;
 


 
(c) This Amendment has been duly executed and delivered by such Credit Party and
constitutes a legal, valid, and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
 
(d) As of the Effective Date, no “Event of Default” under any Senior Loan
Document exists and no Credit Party anticipates as of the Effective Date any
“Event of Default” under any Senior Loan Document to occur before the
termination or expiration of the Specified Period (other than Specified Senior
Events of Default);
 
(e) As of September 30, 2010, (i) the aggregate outstanding principal amount of
all “Loans” under the Senior Revolving Loan Agreement is $6,000,000.00; (ii) the
aggregate “L/C Exposure” existing under the Senior Revolving Loan Agreement is
$0.00; and (iii) the aggregate outstanding principal amount of all “Loans” under
the Senior Term Loan Agreement is $68,174,992.40; and
 
(f) Schedule B, attached hereto and made a part hereof, sets forth the account
number of each Credit Party’s deposit accounts, together with the name and
address of the depository institution at which each such deposit account is
maintained, a brief description of the purposes to which such Credit Party or
subsidiary puts each such deposit account (e.g., payroll, benefits, operating
account, disbursement account, etc.), and the account balance of each such
deposit account as of September 27, 2010.
 
5. Conduct of Each Agent and Others; Absence and Waiver of Defenses; Release of
Claims; Etc.
 
(a) Each Credit Party acknowledges and agrees that (i) through the date hereof,
each of Revolving Agent, Term Agent, Collateral Agent, the Senior Revolving
Lenders, the Senior Term Lenders, Swingline Lender, and Issuing Bank has acted
in good faith and has conducted itself in a commercially reasonable manner in
its relationships with such Credit Party in connection with this Agreement and
in connection with the obligations under the Senior Revolving Loan Documents and
the Senior Term Loan Documents, as applicable; (ii) as of the date of this
Amendment, no Credit Party has any defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against any of Revolving Agent, Term Agent,
Collateral Agent, the Senior Revolving Lenders, the Senior Term Lenders,
Swingline Lender, or Issuing Bank or any of its past or present agents,
attorneys, legal representatives, predecessors in interest, affiliates,
successors, assigns, employees, directors or officers, directly or indirectly
arising out of, based upon, or in any manner connected with, any of the Senior
Revolving Loan Documents or the Senior Term Loan Documents or any loans,
advances, letters of credit, financial accommodations, or other extensions of
credit made to or for the benefit of Borrower or any other Credit Party under
any Senior Loan Document; (iii) none of Revolving Agent, Term Agent Collateral
Agent, the Senior Revolving Lenders, the Senior Term Lenders, Swingline Lender,
nor Issuing Bank is in any way responsible or liable for the previous or current
condition or any deterioration of the business operations and/or financial
condition of any Credit Party; and (iv) none of Revolving Agent, Term Agent,
Collateral Agent, the Senior Revolving Lenders, the Senior Term Lenders,
Swingline Lender, nor Issuing Bank has breached any agreement or commitment to
make loans or advances, issue letters of credit, or make any financial
accommodations or extensions of credit available to any Credit Party through the
date hereof.
 

 
 

--------------------------------------------------------------------------------

 

(b) In addition to the foregoing, each Credit Party, together with its
successors and assigns (collectively referred to as the “Releasing Parties”),
for good and valuable consideration, including, without limitation, the
execution of this Amendment by each of Revolving Agent, Term Agent, Collateral
Agent, the Senior Revolving Lenders, the Senior Term Lenders, Swingline Lender,
and Issuing Bank, does hereby unconditionally remise, release, acquit, and
forever discharge each of Revolving Agent, Term Agent, Collateral Agent, the
Senior Revolving Lenders, the Senior Term Lenders, Swingline Lender, and Issuing
Bank, its past and present officers, directors, shareholders, employees, agents,
attorneys, parent corporations, subsidiaries, affiliates, successors, and
assigns, and the heirs, executors, trustees, administrators, successors, and
assigns of any such persons and entities (collectively referred to as the
“Released Parties”), of and from any and all manner of actions, causes of
action, suits, claims, counterclaims, liabilities, obligations, defenses, and
demands whatsoever (if any), at law or in equity, or disputed or undisputed,
which any of the Releasing Parties ever had or now have, or may now claim to
have against any of the Released Parties for or by reason of any cause, matter,
or thing whatsoever, arising at any time prior to the Effective Date.
 
(c) Each Credit Party hereby acknowledges and agrees that it has freely and
voluntarily entered into this Amendment after an adequate opportunity and
sufficient period of time to review, analyze, and discuss with counsel freely
and independently selected by such Credit Party (i) all terms and conditions of
this Amendment, (ii) all terms and conditions of any and all other documents
executed and delivered in connection with the transactions to which this
Amendment makes reference, and (iii) all factual and legal matters relevant to
this Amendment and such other documents.  Each Credit Party further acknowledges
and agrees that (i) it has actively and with full understanding and in
consultation with its counsel participated in the negotiation of this Amendment,
after review by its counsel of this Amendment and all other documents executed
and delivered in connection with the transactions to which this Amendment makes
reference, willingly and voluntarily executed and delivered this Amendment; (ii)
all of the terms and conditions of this Amendment have been negotiated at
arm’s-length; and (iii) this Amendment and such other documents have been
negotiated, prepared, and executed without fraud, duress, undue influence, or
coercion of any kind or nature whatsoever having been exerted by or imposed upon
any party to this Amendment upon any other party.
 
6. No Novation or Mutual Departure.  Each Credit Party expressly acknowledges
and agrees that (a) there has not been, and this Amendment does not constitute
or establish, a novation with respect to any obligations owing by any Credit
Party under any Senior Revolving Loan Document or any Senior Term Loan Document
and (b) the Agreement, as amended by this Amendment, does not constitute any
departure (mutual or otherwise) from the strict terms, provisions, and
conditions of the Senior Revolving Loan Documents and the Senior Term Loan
Documents, other than with respect to the Controlled Accounts as provided in
Section 3 of the Agreement, and, solely to the extent applicable, the covenants
and agreements contained or described in Section 6 of the Agreement.
 
7. Ratification.  Each Credit Party hereby restates, ratifies, and reaffirms
each and every term, covenant, and condition set forth in each Senior Loan
Document to which it is a party effective as of the date hereof and in light of
the agreements set forth herein (including, without limitation, the guarantee of
Holdings under the Senior Guarantee, Collateral, and Intercreditor
Agreement).  Except as expressly provided herein, the Agreement shall remain in
full force and effect.
 

 
 

--------------------------------------------------------------------------------

 

8. Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same
instrument.  This Agreement may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of this Agreement.
 
9. Facsimile or Other Transmission.  Delivery by one or more parties hereto of
an executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format or PDF) shall have the same force and effect as the delivery of
an original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.
 
10. No Third Party Beneficiaries.  Each party hereto acknowledges and agrees
that the agreements set forth herein are solely for the benefit of each of the
parties hereto and that there are no third-party beneficiaries to, and no person
or entity other than a party hereto is entitled to rely on, this Agreement or
any of terms or provisions set forth herein.
 
11. Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York, but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
 
12. Loan Document.   The parties hereto acknowledge and agree that the
Agreement, as amended hereby,  constitutes a “Loan Document” under each of the
Senior Loan Agreements.
 
13. Construction.  No provision of this Amendment shall be construed against or
interpreted to the disadvantage of any party to the Agreement by any court,
tribunal, or arbitration panel by reason of such party’s having or been deemed
to have structured, dictated, or drafted such provision.
 
14. Effective Date.  This Amendment shall become effective on the first date on
which the Agents shall have received a duly executed counterpart of this
Amendment executed by each Credit Party, Revolving Agent, Term Agent, Collateral
Agent, those Senior Revolving Lenders which constitute “Required Lenders” under
the Senior Revolving Loan Agreement, those Senior Term Lenders which constitute
“Required Lenders” under the Senior Term Loan Agreement, Swingline Lender, and
Issuing Bank (such date, the “Effective Date”).
 


 
[SIGNATURES ON FOLLOWING PAGES.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the following have caused this Amendment to be duly
executed by its duly authorized officer as of the day and year first above
written.
 
HOLDINGS:


GALLARUS MEDIA HOLDINGS, INC., a
Delaware corporation




By:           /s/ Gerard P.
Parker                                                      


Name:       Gerard P.
Parker                                                      


Title:         Chief Financial
Officer                                                      


 
TERM BORROWER AND REVOLVING
BORROWER:


NETWORK COMMUNICATIONS, INC., a
Georgia corporation




By:           /s/ Gerard P.
Parker                                                      


Name:       Gerard P.
Parker                                                      


Title:         Chief Financial
Officer                                                      



 
 

--------------------------------------------------------------------------------

 

REVOLVING AGENT, TERM AGENT,
COLLATERAL AGENT, A SENIOR
REVOLVING LENDER, AND SWINGLINE
LENDER:


TORONTO DOMINION (TEXAS) LLC
 
 


By:           /s/ Robyn
Zeller                                                                


Name:       Robyn
Zeller                                                                


Title:         Vice President 

 


 
 

--------------------------------------------------------------------------------

 

ISSUING BANK:


THE TORONTO DOMINION BANK, NEW
YORK BRANCH
 
 


By:           /s/ Robyn
Zeller                                                                


Name:       Robyn
Zeller                                                                


Title:         Vice President 


 


 

 
 

--------------------------------------------------------------------------------

 

SENIOR REVOLVING LENDER:




Wells Fargo Capital Finance,
Inc.                                                                
[NAME OF SENIOR REVOLVING LENDER]


By:             /s/ Geoff
Anfuso                                                                


Name:        Geoff
Anfuso                                                                


Title:          Senior Vice
President                                                                


 

 
 

--------------------------------------------------------------------------------

 

SENIOR TERM LENDER:




Wells Fargo Capital Finance,
Inc.                                                                
[NAME OF SENIOR TERM LENDER]


By:           /s/ Geoff
Anfuso                                                                


Name:      Geoff
Anfuso                                                                


Title:        Senior Vice
President                                                                

 
 

--------------------------------------------------------------------------------

 

SENIOR TERM LENDER:




NATIXIS                                                      .           
[NAME OF SENIOR TERM LENDER]


By:           /s/ Mark
Harrington                                                      


Name:       Mark
Harrington                                                      


Title:         Senior Managing
Director                                                      
 


 


By:           /s/ Tefta
Ghilaga                                                      


Name:      Tefta
Ghilaga                                                                


Title:        Director                                                      
 

 
 

--------------------------------------------------------------------------------

 

Invesco Prime Income Trust
By: Invesco Senior Secured Management, Inc. as
Sub-Advisor


[NAME OF SENIOR TERM LENDER]


By:           /s/ Kevin
Egan                                                                


Name:       Kevin Egan                                           


Title:        Authorized
Signatory                                                        

 
 

--------------------------------------------------------------------------------

 

Invesco Van Kampen Senior Loan Fund
By: Invesco Senior Secured Management, Inc. as
Sub-Advisor


[NAME OF SENIOR TERM LENDER]


By:           /s/ Kevin
Egan                                                                


Name:       Kevin Egan                                           


Title:         Authorized
Signatory                                                    

 
 

--------------------------------------------------------------------------------

 

Invesco Van Kampen Senior Income Trust
By: Invesco Senior Secured Management, Inc. as
Sub-Advisor


 


[NAME OF SENIOR TERM LENDER]


By:           /s/ Kevin
Egan                                                                


Name:      Kevin Egan                                           


Title:        Authorized
Signatory                                                      


 
